                                          EXHIBIT A
   SECURITIES AND EXCHANGE COMMISSION V. TODAYS GROWTH CONSULTANT
          D/B/A THE INCOME STORE AND KENNETH D. COURTRIGHT, III
                           CASE NO: 1:19-CV-08454
                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                              Transfers to/from Cody Neer

Source: QuickBooks, Heartland Bank 5912 & PNC Bank 9798.


      Bank                     Statement        Payee /     Deposits /
                  GL Date                                              Checks / Debits
   Account                    Clearing Date Received From     Credits
HB 5912           08/27/18       08/29/18   Neer, Cody      $      -   $    20,000.00
HB 5912           08/31/18       08/31/18   Neer, Cody             -      150,000.00
Bill.com          09/11/18                  Neer, Cody             -           383.50
HB 5912           09/13/18       09/13/18   Neer, Cody             -       50,000.00
HB 5912           09/13/18       09/13/18   Neer, Cody             -       20,000.00
HB 5912           09/13/18       09/13/18   Neer, Cody             -       12,000.00
HB 5912           09/19/18       09/19/18   Neer, Cody             -         9,500.00
HB 5912           09/19/18       09/19/18   Neer, Cody             -       23,000.00
HB 5912           09/19/18       09/19/18   Neer, Cody             -       52,000.00
HB 5912           09/19/18       09/19/18   Neer, Cody             -       65,000.00
HB 5912           09/27/18       09/28/18   Neer, Cody             -      150,000.00
PNC 9798          10/04/18       10/03/18   Neer, Cody             -      200,000.00
PNC 9798          10/26/18       10/29/18   Neer, Cody             -      150,000.00
PNC 9798          10/29/18       10/30/18   Neer, Cody             -      200,000.00
PNC 9798                         11/15/18   Neer, Cody             -       64,500.00
PNC 9798                         11/27/18   Neer, Cody             -       22,500.00
PNC 9798          11/27/18       11/28/18   Neer, Cody             -      150,000.00
PNC 9798          12/03/18       12/04/18   Neer, Cody             -      200,000.00
PNC 9798          01/04/19       01/07/19   Neer, Cody             -      200,000.00
PNC 9798                         01/28/19   Neer, Cody             -       60,000.00
PNC 9798          02/20/19       02/20/19   Neer, Cody             -      200,000.00
PNC 9798          04/30/19       05/01/19   Neer, Cody             -       80,000.00
PNC 9798          06/03/19       06/04/19   Neer, Cody             -       80,000.00
PNC 9798          07/02/19       07/03/19   Neer, Cody             -       20,000.00
PNC 9798          07/16/19       07/16/19   Neer, Cody             -       20,000.00
PNC 9798          07/23/19       07/23/19   Neer, Cody             -       12,000.00
PNC 9798          07/23/19       07/24/19   Neer, Cody             -       40,000.00
PNC 9798          08/05/19       08/05/19   Neer, Cody             -       40,000.00
PNC 9798          08/22/19       08/23/19   Neer, Cody             -       40,000.00
PNC 9798          09/10/19       09/11/19   Neer, Cody             -       40,000.00
PNC 9798          09/23/19       09/24/19   Neer, Cody             -       40,000.00
PNC 9798          10/17/19       10/18/19   Neer, Cody             -       40,000.00
PNC 9798                         12/02/19   Neer, Cody             -           416.81
PNC 9798                         12/02/19   Neer, Cody             -           294.13
PNC 9798                         12/02/19   Neer, Cody          131.10            -
                                                                                  Page 1 of 2.......
   SECURITIES AND EXCHANGE COMMISSION V. TODAYS GROWTH CONSULTANT
          D/B/A THE INCOME STORE AND KENNETH D. COURTRIGHT, III
                           CASE NO: 1:19-CV-08454
                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                              Transfers to/from Cody Neer

Source: QuickBooks, Heartland Bank 5912 & PNC Bank 9798.


   Bank                        Statement           Payee /     Deposits /
                  GL Date                                                 Checks / Debits
  Account                     Clearing Date    Received From    Credits
PNC 9798                         12/02/19      Neer, Cody          80.63             -
PNC 9798                         12/02/19      Neer, Cody          74.04             -
PNC 9798                         12/04/19      Neer, Cody          59.88             -
PNC 9798                         12/16/19      Neer, Cody       2,071.79             -

                                                               $ 2,417.44   $ 2,451,594.44




                                                                                       Page 2 of 2.......
